Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 03/15/2021.
Claims 1-4 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 3 of the Remarks, filed 03/15/2021, with respect to the 35 USC 103 rejection to claims 5-7 have been fully considered and are persuasive.  The rejection of claims 5-7 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carson Fincham, Reg. No. 54,096, on 03/18/2021.
The application has been amended as follows:

1. (Currently amended) A hardware trojan detecting system, comprising:
an integrated circuit;
a measuring  circuitry;
a thresholding circuitry;

a test software;
wherein said integrated circuit generates a substrate noise as a pseudo random number generator to feed a Cypher Block Chain (CBC), then creates a unique signature that may be used to compare a suspect integrated circuit against a trusted one while running said test software; wherein said substrate noise is measured by said measuring device and output as a unique signature; wherein a thresholding circuit converts said unique signature into a plaintext sequence; and wherein said plaintext sequence is converted by said cryptographic technique to a cyphertext signature.

4. (Currently Amended) The hardware Trojan detecting system of claim 1, wherein said integrated circuit is a noise-minimizing circuit; and wherein said measuring  circuitry is a noise-reducing component.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-4 are allowed for the reasons indicated in the previous Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497